Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in reference to Application filed 09/22/21.  Claims 1 – 20 has been examined and is pending. 

Double Patenting
3.	A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
4.	Claims 1 – 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1 – 20 of prior U.S. Patent No. 11157263 (16/917557). This is a statutory double patenting rejection.
17/482033 (Independent claims 1, 8 and 14) being mapped. However, claims 1 – 20 
are the same.
16/917557 (Independent claims 1, 8 and 14)
Exact replicas (same) in claims 1 – 20.
at least one processor; and a non-transitory memory coupled to the at least one processor; wherein the information handling system is configured to upgrade a plurality of hosts of an information handling system cluster by: 
receiving information regarding fault domains of the cluster, such that each host of the plurality of hosts is a member of exactly one fault domain; and for each fault domain: 
causing all hosts of the fault domain to enter a protect mode in which new virtual machines cannot be created or accepted for migration; 
causing hosts to enter a maintenance mode in which any existing virtual machines are migrated away from the hosts; and causing the hosts to perform the upgrade, wherein a plurality of hosts are configured to perform the upgrade simultaneously.

at least one processor; and a non-transitory memory coupled to the at least one processor; wherein the information handling system is configured to upgrade a plurality of hosts of an information handling system cluster by:
receiving information regarding fault domains of the cluster, such that each host of the plurality of hosts is a member of exactly one fault domain; and for each fault domain:
causing all hosts of the fault domain to enter a protect mode in which new virtual machines cannot be created or accepted for migration;
causing hosts to enter a maintenance mode in which any existing virtual machines are migrated away from the hosts; and causing the hosts to perform the upgrade, wherein a plurality of hosts are configured to perform the upgrade simultaneously.



Correspondence Information

5.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chuck Kendall whose telephone number is 571-272-3698.  The examiner can normally be reached on 10:00 am - 6:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung Sough can be reached on 571-272-6799.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/CHUCK O KENDALL/
Primary Examiner, Art Unit 2192